Title: From Thomas Jefferson to Jean Baptiste Ternant, 1 September 1791
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia. Sep. 1. 1791.

I have communicated to the President what passed between us the other day on the subject of the paiments made to France by the United States in the assignats of that country, since they have lost their par with gold and silver: and after conferences, by his instruction, with the Secretary of the Treasury, I am authorised to assure you that the government of the United States have no idea of paying their debt in a depreciated medium, and that in the final liquidation of the payments, which shall have been made, due regard will be had to an equitable allowance for the circumstance of depreciation.—I have the honor to be with sentiments of the most perfect esteem & respect Sir Your most obedt. And most humble servt.,

Th: Jefferson

 